                                           Case 5:20-cv-02101-BLF Document 62 Filed 11/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     STEVEN PRESCOTT,                                     Case No. 20-cv-02101-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                              ORDER RE DEFENDANT’S
                                                  v.                                          DOCUMENT REQUESTS NOS. 54 AND
                                  10
                                                                                              55
                                  11     RECKITT BENCKISER LLC,
                                                                                              Re: Dkt. No. 55
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Steven Prescott and defendant Reckitt Benckiser LLC (“RB”) ask the Court to

                                  15   resolve their dispute concerning RB’s Requests for Production Nos. 54 and 55 to Mr. Prescott.

                                  16   Dkt. No. 55. Specifically, RB seeks the production of all depositions in which Mr. Prescott was

                                  17   deposed as a plaintiff in a putative class action in other cases involving false advertising claims in

                                  18   the past 10 years, and all of his written discovery responses in such cases. Id. at 2. The Court held

                                  19   a hearing on November 10, 2020. Dkt. No. 59.

                                  20           For the reasons stated on the record, the Court denies RB’s request for this discovery at

                                  21   this time on the ground that RB fails to articulate any basis for its assertion that this discovery is

                                  22   likely to yield any information relevant to whether Mr. Prescott is an adequate class representative

                                  23   in this case.

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 10, 2020

                                  26

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
